PER CURIAM.
There is no merit in Coney’s appeal from Commission action. Britt v. Florida Parole & Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982); Lambeth v. Florida Parole & Probation Commission, 411 So.2d 956 (Fla. 1st DCA 1982). On Coney’s appeal the order is therefore AFFIRMED. But because the Commission fixed Coney’s offense severity as for a third degree felony, when in fact his offense was a second degree felony, the matter is REMANDED to the Commission to correct that error.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.